Citation Nr: 0123292	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for 
a scar on the left side of the neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to July 
1968.

The current appeal arose from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for PTSD, and an increased (compensable) 
evaluation for a scar, left side of the neck.  

The veteran failed to report for a travel board hearing 
scheduled before a Member of the Board of Veterans' Appeals 
(Board) in August 2001, thereby constituting a withdrawal of 
the request for such hearing.

The case has been forwarded to the Board for appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the veteran's service records discloses that he 
served in Vietnam.  His record of service (DD Form 214) shows 
that he served as a cook.  His decorations include a Vietnam 
Service Medal. 

Unless it is shown that he engaged in combat with the enemy 
and his claimed stressors are related to such combat, there 
must be credible supporting evidence that the claimed in-
service stressors occurred in order to support the diagnosis 
of PTSD.  The existence of an event alleged as a "stressor" 
that results in PTSD, though not the adequacy of the alleged 
event to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).



The veteran claims that he has PTSD related to his Vietnam 
service.  A December 2000 VA special psychiatric examination 
report shows the veteran was diagnosed with PTSD.  However, 
this diagnosis is not supported by any verifiable stressor, 
and the record does not reflect that the RO has attempted to 
verify any of the veteran's reported stressors.

Scars of the head, face or neck may be rated on the basis of 
the degree of disfigurement they cause.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).  The veteran was reported to 
have a scar, left side of neck on the May 2000 examinations, 
but no opinion or other findings were reported as to the 
degree of disfigurement, if any, caused by the scar.  

The most recent assessment of record in this regard in the 
October 1997 VA examination report which shows that the left 
neck scar was described as presenting a definite mild amount 
of cosmetic disfigurement.  An up-to-date assessment is 
clearly indicated.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2000); See 38 C.F.R. § 19.9 (2000).  

Where the Board makes a decision based on an examination 
report, which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Under the circumstances, the case is remanded to the RO for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
treatment for PTSD, and the scar on the 
left side of his neck.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured. 

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The veteran should be requested to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.

He should be asked to provide to the best 
of his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed unverified stressor(s) based on 
review of all pertinent documents and 
statements of record.  The summary and 
all associated documents, including a 
copy of this remand, all available 
service and personnel records, and any 
written stressor statements should then 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150- 3197.  The USASCRUR 
should be requested to provide any 
information which might corroborate any 
of the veteran's alleged stressors.

Following the above, the RO should make a 
determination as to whether there is 
credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, 12 Vet. App. 169 (1999).

4.  Thereafter, if and only if, any 
alleged stressor(s) is or are verified, 
the RO should afford the veteran a VA 
special psychiatric examination for the 
purpose of ascertaining whether PTSD or 
any other psychiatric disorder found 
present is/are related to service.  Prior 
to the examination, the RO is to inform 
the examiner of the results of its 
determination as to the existence of a 
stressor or stressors.  The claims file, 
a separate copy of this remand, the 
stressor list compiled by the RO, any 
information provided by USASCRUR must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.

The examiner must annotate the 
examination report that the all of the 
foregoing was made available for review 
in conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD. The 
examination report should include a 
detailed account of all pathology found 
to be present.

The RO must specify for the examiner the 
stressor or stressors that it has 
determined is/are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor(s) in service.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) is/are sufficient 
to produce PTSD.  The examiner should 
utilize DSM-IV in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner should explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Again, if PTSD is 
diagnosed, the examiner must identify the 
verified stressor(s), combat, and or non-
combat related, supporting the diagnosis.  
If any psychiatric disorder(s) other than 
PTSD is or are diagnosed, the examiner 
must express an opinion as to whether 
such disorder is related to the veteran's 
period of active service.  In this 
regard, the examiner's attention should 
be directed to the December 2000 VA PTSD 
examination of record.



If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  The RO should arrange for a VA 
surgical examination of the veteran for 
the purpose of ascertaining the current 
nature, and extent of severity of the 
scar, left side of the neck.  

The claims file and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to express an 
opinion as to the degree of disfigurement 
caused by the scar.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO should also review the claims file 
to ensure that all new notification and 
development procedures required by the 
new law are completed and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a PTSD, and an 
increased (compensable) evaluation for a 
scar, left side of the neck. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded. Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he notified by the RO; however, the veteran is 
hereby notified that failure to report for a VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


